DETAILED ACTION
	
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9774537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 29-33 and 36-48 are allowed. 

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: 
Claims 19-33 and 36-48 are allowed as the arguments presented by the applicant, on 03/01/2021, are found to be persuasive as the prior arts in record individually or in combination fails to teach each and every limitation of the claimed invention. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457